DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/08/20 and 2/11/21 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrase “wherein the sensor-end of the temperature sensor is arranged for insertion into the immersion sleeve and for insertion through an insertion bore (IB) arranged in an opening in the machine housing, so that the sensor-end of the temperature sensor is positioned within a cooling slot of the stator windings, when inserted” is indefinite because it is unclear with respect to the completed electric machine as claimed.  The claimed electrical machine already comprises a temperature sensor wherein the temperature must therefore not only be arranged for insertion.  It must already be inserted.  Therefore, the phrase should be changed, for example as a suggestion:
wherein the sensor-end of the temperature sensor is 
Regarding claim 4, the phrase “a plurality of temperature sensor arrangements arranged for insertion into respective openings of the machine housing (MH)” is indefinite because it is unclear with respect to the completed electric machine as claimed. Therefore, the phrase should be changed, for example as a suggestion:
a plurality of temperature sensor arrangements 
Regarding claim 6, the phrase “the at least one temperature sensor arrangement is length extended by the use of at least one bearing sensor (BS)” is indefinite because it is unclear what is meant by “bearing sensor”?  Is it a sensor which senses the temperature of a bearing, its vibration or its bearing current? And how can the length of the temperature sensor, which is located far away from any bearing, be extended by said bearing sensor?  For examination purpose, it is understood as the as least one temperature sensor arrangement is extended in radial direction.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3, 5, 7-11 are rejected because of their dependency.
Regarding claim 14 line 3, “the stator” lacks of antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al. (EP 993099 A1).
Regarding claim 1, Gerber teaches an electrical machine (fig 1) comprising:
a stator (4) with a stator winding arrangement (fig 2) comprising stator windings (1, 1’, 1”) with cooling slots (portion slots between windings 5, 5’, and 5”), 
a rotor (11) arranged for rotation inside the stator (4), 
a machine housing (8) for housing the stator (4), and 
at least one temperature sensor arrangement (fig 1) comprising: 
a temperature sensor (6) with a sensor-end (3) and a wire-end (7), and 
an immersion sleeve (2); 
wherein an insertion angle of the temperature sensor arrangement through the machine housing (8) is perpendicular to or approximately perpendicular to an axis of rotation of the rotor (11, fig 1), and wherein the sensor-end (3) of the temperature sensor (6) is inserted in (as best understood, see 112 rejection above) the immersion sleeve (2) and through an insertion bore (13) arranged in an opening in the machine housing (8), so that the sensor-end (3) of the temperature sensor (6) is positioned within a cooling slot of the stator windings (fig 2), so as to allow sensing of a temperature of measure of temperature of the stator windings (1-1’-1”) by electric connection to the wire-end (7) of the temperature sensor.
Regarding claim 3, Gerber teaches the at least one temperature sensor arrangement is arranged for the temperature sensor (6) being replaced from the outside of the machine housing (8, fig 1).
Regarding claim 6, Gerber teaches the as least one temperature sensor arrangement is extended in radial direction (fig 1, as best understood, see 112 rejection above).
Regarding claim 7, Gerber teaches the at least one temperature sensor (6) is a resistance temperature detector type sensor (fig 1).
Regarding claim 8, Gerber teaches the immersion sleeve (2) is made of a polymeric material.
Regarding claim 14, Gerber teaches a method for mounting a temperature sensor (6) for monitoring of a stator winding (1-1’-1”) temperature of an electrical machine (fig 1) from outside a machine housing (8) around the stator (4), the method comprising: providing a temperature sensor (6) with a sensor-end (3) and a wire-end (7), providing an opening (13) of the machine housing (8) from an external surface of the housing (8) and into a cooling slot (portion slots between windings 5, 5’, and 5”) of the stator windings (1-1’-1”), inserting an immersion sleeve (2) into the opening of the electrical machine housing (8), into the cooling slot of the stator windings (1-1’-1”), mounting a bushing on an external surface of the electrical machine housing (8) aligned with the opening of the electrical machine housing (8), and inserting the temperature sensor (6) from outside the machine housing (8) into the immersion sleeve (2) via the bushing with an insertion angle of the temperature sensor through the machine housing (8) perpendicular to or approximately perpendicular to an axis of rotation of the rotor (11), so that the sensor-end (3) is positioned in the cooling slot of the stator windings (1-1’-1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Biondi et al. (EP 3182564 A1).
Regarding claim 2, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of an external terminal monitoring box connectable at the wire-end of the temperature sensor, so as to allow an electric communication between the temperature sensor and the external monitoring box, and so as to allow monitoring of the temperature inside the stator windings from the outside of the machine housing.
Biondi teaches an electric machine assembly having an external terminal monitoring box (8) connectable at the wire-end (B, T) of the temperature sensor (6), so as to allow an electric communication between the temperature sensor (6) and the external monitoring box (8), and so as to allow monitoring of the temperature inside the stator windings (5) from the outside of the machine housing (fig 1) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with an external terminal monitoring box connectable at the wire-end of the temperature sensor, so as to allow an electric communication between the temperature sensor and the external monitoring box, and so as to allow monitoring of the temperature inside the stator windings from the outside of the machine housing as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).
Regarding claim 4, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of a plurality of temperature sensor arrangements arranged for insertion into respective openings of the machine housing.
Biondi teaches an electric machine assembly having a plurality of temperature sensor arrangements (6) inserted into respective openings of the machine housing (8, as best understood, see 112 rejection) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with a plurality of temperature sensor arrangements arranged for insertion into respective openings of the machine housing as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).
Regarding claim 5, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of a plurality of temperature sensors or respective temperature sensor arrangements are connected to one single external terminal monitoring box.
Biondi teaches an electric machine assembly having a plurality of temperature sensors (6) or respective temperature sensor arrangements are connected to one single external terminal monitoring box (8) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with a plurality of temperature sensors or respective temperature sensor arrangements are connected to one single external terminal monitoring box as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).
Regarding claim 9, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of the immersion sleeve is glued into the opening of the machine housing.
Biondi teaches an electric machine assembly having the immersion sleeve is glued into the opening of the machine housing (para [0011]) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with the immersion sleeve is glued into the opening of the machine housing as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).
Regarding claim 10, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of the stator has radial cooling slots between stacks of lamination sheets, and wherein the temperature sensor has a length, so as to allow the sensor-end to be positioned at a bottom part of one of these cooling slots nearest a center of the machine, while the wire-end is positioned outside the machine housing.
Biondi teaches an electric machine assembly with the stator (5) has radial cooling slots (17) between stacks of lamination sheets (5, fig 3), and wherein the temperature sensor (6) has a length, so as to allow the sensor-end to be positioned at a bottom part of one of these cooling slots (17) nearest a center of the machine, while the wire-end is positioned outside the machine housing (fig 3) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with the stator has radial cooling slots between stacks of lamination sheets, and wherein the temperature sensor has a length, so as to allow the sensor-end to be positioned at a bottom part of one of these cooling slots nearest a center of the machine, while the wire-end is positioned outside the machine housing as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).
Regarding claim 11, Gerber teaches the claimed invention as set forth in claim 10, except for the added limitation of an end of the cooling slot nearest the center of the machine is blocked by a suitable material, so as to prevent the sensor-end to be cooled by cooling fluid, when positioned in the bottom part of the cooling slot.
Biondi teaches an electric machine assembly with an end of the cooling slot (17) nearest the center of the machine is blocked by a suitable material, so as to prevent the sensor-end to be cooled by cooling fluid, when positioned in the bottom part of the cooling slot (para [0037]) to detect electric quantities of the electric machine (para [0014]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with an end of the cooling slot nearest the center of the machine is blocked by a suitable material, so as to prevent the sensor-end to be cooled by cooling fluid, when positioned in the bottom part of the cooling slot as taught by Biondi.  Doing so would detect electric quantities of the electric machine (para [0014]).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Moeller (WO 2009003478 A2).
Regarding claim 12, Gerber teaches the claimed invention as set forth in claim 1, except for the added limitation of the electrical machine is an electrical generator (EG), the generator being capable of producing an electric power of at least 1 MW, such as 2 MW, such as 3 MW, such as 4 MW, such as 5 MW, such as 10 MW, or more.
Moeller teaches a variable rotation speed wind turbine teaches the electrical machine is an electrical generator (9), the generator being capable of producing an electric power of at least 1 MW, such as 2 MW, such as 3 MW, such as 4 MW, such as 5 MW, such as 10 MW, or more (fig 3) to achieve optimal power output for a wider range of wind speeds (page 1 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with the electrical machine is an electrical generator, the generator being capable of producing an electric power of at least 1 MW, such as 2 MW, such as 3 MW, such as 4 MW, such as 5 MW, such as 10 MW, or more as taught by Moeller.  Doing so would achieve optimal power output for a wider range of wind speeds (page 1 ln 10-15).
Regarding claim 13, Gerber teaches a wind turbine comprising an electrical generator, the generator comprising:
a stator (4) with a stator winding arrangement (fig 2) comprising stator windings (1, 1’, 1”) with cooling slots (portion slots between windings 5, 5’, and 5”), 
a rotor (11) arranged for rotation inside the stator (4), 
a machine housing (8) for housing the stator (4), and 
at least one temperature sensor arrangement (fig 1) comprising: 
a temperature sensor (6) with a sensor-end (3) and a wire-end (7), and 
an immersion sleeve (2); 
wherein an insertion angle of the temperature sensor arrangement through the machine housing (8) is perpendicular to or approximately perpendicular to an axis of rotation of the rotor (11, fig 1), and wherein the sensor-end (3) of the temperature sensor (6) is inserted in (as best understood, see 112 rejection above) the immersion sleeve (2) and through an insertion bore (13) arranged in an opening in the machine housing (8), so that the sensor-end (3) of the temperature sensor (6) is positioned within a cooling slot of the stator windings (fig 2), so as to allow sensing of a temperature of measure of temperature of the stator windings (1-1’-1”) by electric connection to the wire-end (7) of the temperature sensor.  However, Gerber does not teach one or more blades of the wind turbine is connected to rotate the rotor of the electric generator for generation of electric energy,
Moeller teaches a variable rotation speed wind turbine comprising one or more blades (5) of the wind turbine (1) is connected to rotate the rotor (12) of the electric generator (9) for generation of electric energy to achieve optimal power output for a wider range of wind speeds (page 1 ln 10-15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gerber’s machine with one or more blades of the wind turbine is connected to rotate the rotor of the electric generator for generation of electric energy as taught by Moeller.  Doing so would achieve optimal power output for a wider range of wind speeds (page 1 ln 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fuchs et al. (US 11223258 B2) teaches an electric motor comprising a rotor and a stator, the hollow cylindrical stator of which has a distributed winding consisting of multiple circumferential coil layers arranged one over the other in layers with a winding head. A temperature sensor for detecting a winding head temperature is arranged in the winding head. A dimensionally stable sensor receiving element with a functional section having a receiving area for the temperature sensor is provided which is added between two adjacent coil layers arranged one over the other such that the functional section is fixed in the winding head between the two coil layers that are spread apart by the introduction of the functional section and that the temperature sensor can be inserted into and removed from the receiving area through an opening arranged in a base section of the sensor receiving element, wherein the receiving area is delimited on one hand sectionally by the functional section and on the other hand sectionally by the winding. In addition, the invention relates to a method for producing an electric motor comprising a stator and a rotor.
Dunn (US 10833564 B2) teaches an electric machine includes a stator having hairpin windings with at least first and second phases and a neutral bridge attached to the at least first and second phases. The neutral bridge defines a planar body and a mounting feature extending from an upper surface of the body and cooperating with the body to define an opening. A temperature sensor of the electric machine includes an insertion portion having a sensing element. The insertion portion is received in the opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834